DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 3/22/21 and 6/7/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS
Claim 1, line 13, deleted “.” and inserted – : --.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of Claims 1-5 and 11-15 is the inclusion of the limitations an ink cartridge controlling engine to:  deactivate the ink cartridge upon occurrence of a predetermined event and activate the deactivated ink cartridge in response to an activation input from a user, wherein the activation input is based on the print capacity estimate.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
	The primary reason for the allowance of Claims 6-10 is the inclusion a method steps deactivating an ink cartridge installed in an imaging device upon occurrence of a predetermined event;  activating the deactivated ink cartridge in response to an activation input received from a user, wherein the activation input is based on the print capacity estimate.  It is these steps found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20080111842 A1 discloses a method and system for predicting ink usage during a print job for an ink jet printer and displaying information in connection with ink usage on a system monitor. The method steps include determining the initial ink level of an ink cartridge and developing a histogram of ink usage associated with a threshold number of items to be printed. The threshold number is less than the total number of items to be printed and should be an amount representative of each of the print items. The usage associated with the threshold number, i.e., the histogram, may then be extrapolated to evaluate the number of items which can be printed before the ink cartridge is depleted. The number of items which can be printed is then displayed to the user/operator on a system monitor so that a determination can be made concerning whether the print job may be completed. Additionally, the time remaining and/or the ink cartridge to be depleted first can be displayed to provide additional information to the operator concerning the replacement/replenishment of ink cartridges (abstract).
	EP 0945781B1 discloses a technique for monitoring, calibrating and reporting the remaining print capacity of an ink or toner cartridge is disclosed. Calibration of the remaining print capacity associated with a specific printer cartridge is done in terms of the number of pages or the number of days. The printer driver keeps track of the ink or toner usage, time of last replacement of a cartridge and the initial ink or toner capacity of a cartridge. This is used to generate a graphical or digital display on a user-selectable page or a day scale. In an extension of this technique, a user-specifiable replacement threshold is provided to the printer driver. If the remaining print capacity falls below the threshold a user alert is generated. This low ink or toner warning can be either aural and/or visual and can optionally be extended to permit on-line reordering of the ink or toner cartridge (abstract).

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853